Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patented application No. 10528816.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 31 of  the instant application discloses “analyzing images provided from a mobile communication device, at a processor, to find one or more matched objects; determining, at the processor, whether recognized target components from the matched objects match one or more known patterns; and sending, from the processor to the mobile communication device, pertinent data pertaining to the known patterns to supplement information in the images, wherein the pertinent data is to be displayed at a display of the mobile communication device using augmented reality”; and 
claim 1 of the patented application 10528816 discloses “receiving images acquired by an imaging device of a mobile communication device; analyzing the images, at a processor, to find one or more matched objects; performing recognition on the matched objects, at the processor, to recognize target components; determining, at the processor, whether the recognized target components match one or more known patterns; retrieving, based on the known patterns, pertinent data pertaining to the known patterns from one or more data sources; and displaying, at a display using augmented reality, at least some of the pertinent data to supplement information in the images acquired by the imaging device”.
Claim 9 of the instant application discloses “a memory comprising processor-executable instructions; and a processor configured to execute the processor-executable instructions, herein 
claim 8 of the patented application 10528816 discloses “a network interface configured to communicate with one or more data sources; an imaging device configured to acquire images; a memory comprising computer-executable instructions; a processor configured to execute the computer-executable instructions to cause the processor to: analyze the images acquired by the imaging device to find one or more matched objects; perform recognition processing on the matched objects to recognize target components; determine whether the recognized target components match one or more known patterns; and retrieve, based on the known patterns, pertinent data pertaining to the known patterns from the one or more data sources; and a display configured to display a user interface that is configured to present, using augmented reality, at least some of the pertinent data to supplement information in the images acquired by the imaging device:
Claim 17 of the instant application discloses “an imaging device configured to acquire images; a memory comprising processor-executable instructions; and a processor configured to execute the processor-executable instructions, wherein the processor-executable instructions, when executed by the processor, are configurable to cause: analyzing the images acquired by the imaging device to find one or more matched objects from one or more data sources; and determining whether recognized target components from the matched objects match one or more 
Claim 15 of the patented application 10528816 discloses “a backend database; a backend server system; a cloud computing platform; targets identified by a search engine; and a social media platform or service; and a mobile communication device configured to communicate with the one or more data sources, the mobile communication device comprising: an imaging device configured to acquire images; a processor configured to: analyze the images acquired by the imaging device to find one or more matched objects; perform recognition processing on the matched objects to recognize target components; determine whether the recognized target components match one or more known patterns; and retrieve, based on the known patterns, pertinent data pertaining to the known patterns from the one or more data sources; and a display configured to display a user interface that is configured to present, using augmented reality, at least some of the pertinent data to supplement information in the images acquired by the imaging device.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 8-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grim, III et al (8005272), and further in view of Tanigawa et al (US Patent 8204270).
With regard to claim 1, Grim, III et al disclosed analyzing images provided from a mobile communication device, at a processor, to find one or more matched objects;
determining, at the processor, whether recognized target components from the matched objects match one or more known patterns; and
(sending, from the processor to the mobile communication device, pertinent data pertaining to the known patterns to supplement information in the images, wherein the pertinent data is to be displayed at a display of the mobile communication device using augmented reality). Grim, III et al reference does not expressly call for sending, from the processor to the mobile communication device, pertinent data pertaining to the known patterns to supplement information in the images, wherein the pertinent data is to be displayed at a display of the mobile communication device using augmented reality. However, at the same field of endeavor, Tanigawa et al broadly discloses this feature (refer to col.51, lines 65-col. 52, lines 7). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Tanigawa et al image data processing system into Grim, III et al system. The suggestion/motivation for doing so would have been to provide a matching image detector portion that detects from a memory a matching face image matching with the extracted face image (refer to col. 2, lines 6-17 of Tanigawa et al). Therefore, it would have been obvious to combine Tanigawa et al with Grim, III et al to obtain the invention as specified in claim 1.
With regard to claim 2, Grim, III et al disclosed receiving images acquired by an imaging device of the mobile communication device; performing recognition on the matched objects, at the processor, to recognize target components; retrieving, based on the known 
With regard to claim 3, Grim, III et al disclosed wherein analyzing the images, comprises: analyzing the images, at the processor, to find the matched objects that resemble text; wherein performing recognition on the matched objects, at the processor, to recognize target components, comprises: performing text recognition on the matched objects that resemble text, at the processor, to recognize text; wherein determining comprises: determining, at the processor, whether the recognized text matches one or more known text patterns, and generating text recognition results identifying the known text patterns that match the recognized text; wherein retrieving comprises: retrieving, based on the known text patterns that match the recognized text, pertinent data pertaining to the known text patterns that match the recognized text from one or more data sources; wherein displaying comprises: displaying, at the display using augmented reality, at least some of the pertinent data pertaining to the known text patterns to supplement information in the images acquired by the imaging device (refer to col..
With regard to claim 4, Grim, III et al disclosed, wherein analyzing the images, comprises: analyzing the images, at the processor, to find the matched objects that resemble a person; wherein performing recognition on the matched objects, at the processor, to recognize the target components, comprises: performing facial recognition on the matched objects that resemble the person, at the processor, to recognize facial features the person; wherein determining comprises: determining, at the processor, whether the recognized features match one or more known facial patterns, and generating facial recognition results identifying a specific 
With regard to claim 8, wherein the one or more data sources comprise: a backend database; a backend server system; a cloud computing platform; targets identified by a search engine; and a social media platform or service (refer to Figs, 1 and 7).
With regard to claims 9-14, claims 9-14 are similarly analyzed rejected the same as claims 1-4.
With regard to claim 16, Grim, III et al disclosed wherein the processor-executable instructions, when executed by the processor, are further configurable to cause filtering the pertinent data retrieved from one or more data sources prior to displaying (refer to col. 11, lines 30-43.
With regard to claims 17-20, claims 17-20 are similarly analyzed rejected the same as claims 1-4.

Allowable Subject Matter
3.	Claims 5-7, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited

US Patent No. (9195882), (8831677), (8340653) and (7783290).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YOSEF KASSA/
Primary Examiner, Art Unit 2669